DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph 6 the specification recites “oral cavity image for a patient”, “at least one base image for an oral cavity,” and “a gypsum model image for the oral gypsum model.” These three phrases contain “for” and should be replaced with --of--.  Paragraphs 8, 15, 33, 36, 39, 58, 59, and 62 also contain similar phrases where “for” should be replaced with --of--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “cavity image for a patient” on line 2 of the claim. For clarity, this should read --cavity image of a patient--. 
Claim 1 recites “CT image for an oral cavity” on line 2 of the claim. For clarity, this should read --CT image of an oral cavity--.
Claim 1 recites “image obtained for an oral gypsum model” on line 3 of the claim. For clarity, this should read --image obtained of an oral gypsum model--.
Claim 1 recited “attaching the oral marker the jawbone” on line 14 of the claim. For clarity, this should read --attaching the oral marker to the jawbone--.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
 the oral cavity --.
Claim 3 recites “by making the patient to bite” on line 4 of the claim. For clarity, this should read --by making the patient bite--.
Claim 3 recites “the CT image for an oral cavity” on line 5 of the claim. For clarity and consistency, this should read --the CT image of the oral cavity--.
Claim 3 recites “a second base image for the impression assistant tool” on line 6 of the claim. For clarity, this should read --a second base image of the impression assistant tool--.
Claim 3 recites “the gypsum model image for the oral gypsum model” on lines 8 and 9 of the claim. For clarity this should read --the gypsum model image of the oral gypsum model--.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: 
Claim 6 recites “images are combined using respective portion” on line 3 of the claim. For clarity, this should read --images are combined using a respective portion--.
Claim 6 recites “information in teeth portion” on line 5 of the claim. For clarity, this should read --information in a teeth portion--.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “imprint portion for teeth” on lines 3 and 5 of the claim. For clarity, these should read --imprint portion of teeth--.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:
does not be exposed” on line 8 of the claim. For clarity, this should read --and is not exposed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “converting the CT image among the first though the third base images into a vector image to determine a first through third vector images from the first through third base images.” It is unclear which CT image the claim is referring to. It is also unclear if all three base images are being converted from a CT image to a vector image. As best understood for the purpose of examination, the claim has been interpreted as --converting the first through third base images to a first through third vector images--.
Claims 6 and 7 are dependent upon claim 5 and therefore inherit the rejection. 
Allowable Subject Matter
Claims 1, 3, 8-10, 12, and 16-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
An exemplary reference characteristic of the closest known prior art, KR 20160106991 discloses a method of producing a surgical guide and an abutment using a cloud system. KR 20160106991 discloses creating an oral scan image by making a scanned image of an impression model [0039]. The oral scan image is then combined with a CT image over a cloud system to create a 3D integrated image including a virtually disposed crown [0018].
US 2016/0074127 discloses using an impression model to create a cast to design a fixture with fiducial makers and/or a sensor [0009].
US 2016/0367321 discloses a method of performing oral surgery using a tracker of a tool and a tracker on a mouthpiece with vectorized markers [0022].
KR 20130123192 discloses a method of performing oral surgery robotically using a real-time CT video [0007] - [0028].
The closest known prior art does not teach operation (c) that is claimed in claim 1. 
Claims 3, 8-10, 12, and 16-21 are dependent upon claim 1 and therefore are also allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772